      Case 2:20-cr-20066-DDC-JPO Document 1 Filed 10/21/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS
                        KANSAS CITY DOCKET

UNITED STATES OF AMERICA,

                    Plaintiff,

     v.                                              Case No. 20-20066-DDC-JPO

BENSON RAITITI KARIUKI,
a/k/a JACKSON MAINA NDIRANGU,


                    Defendant.



                                 INDICTMENT

   The Grand Jury Charges:

                                     Count 1
                   False Statement in Application for Passport
                               (18 U.S.C. § 1542)
   On or about August 10, 2018, in the District of Kansas, the defendant,

                         BENSON RAITITI KARIUKI,
                         a/k/a JACKSON MAINA NDIRANGU,
willfully and knowingly made a false statement in a renewal application for a

United States passport with intent to induce and secure for his own use the

issuance of a passport under the authority of the United States, contrary to the

laws regulating the issuance of such passports and the rules prescribed pursuant

to such laws, that is, the defendant submitted a renewal application containing
      Case 2:20-cr-20066-DDC-JPO Document 1 Filed 10/21/20 Page 2 of 4




false information about his identity, including a false name and date of birth, in

violation of Title 18, United States Code, Section 1542.

                                    Count 2
                   Use of Passport Secured by False Statement
                               (18 U.S.C. § 1542)
   On or about August 10, 2018, in the District of Kansas, the defendant,

                          BENSON RAITITI KARIUKI,
                          a/k/a JACKSON MAINA NDIRANGU,
willfully and knowingly used and attempted to use a U.S. passport, ending in

number 1142, issued under the authority of the United States, the issuance of

which was secured by reason of at least one false statement made in the
application therefore, that is, the defendant submitted an application containing

false information about his identity, including a false name and date of birth,
which said passport the defendant used and attempted to use by submitting it

with a renewal application for a United States passport, in violation of Title 18,

United States Code, Section 1542.

                             FORFEITURE NOTICE

   The allegations contained in Counts 1 and 2 of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 18, United States Code, Section 982(a)(6).
   Upon conviction of the offenses in violation of Title 18, United States Code,

Section 1542, set forth in Counts 1 and 2 of this Indictment, the defendant,

                          BENSON RAITITI KARIUKI,
                          a/k/a JACKSON MAINA NDIRANGU,


                                         2
      Case 2:20-cr-20066-DDC-JPO Document 1 Filed 10/21/20 Page 3 of 4




shall forfeit to the United States of America, pursuant to Title 18, United States

Code, Section 982(a)(6):

     (A) any conveyance, including any vessel, vehicle, or aircraft used in the

           commission of the offense[s]; and

     (B) any property, real or personal –

            i.   that constitutes, or is derived from or is traceable to the proceeds

                 obtained directly or indirectly from the commission of the

                 offense[s], or

           ii.   that was used to facilitate, or was intended to be used to facilitate,

                 the commission of the offenses.

   All pursuant to Title 18 United State Code, Section 982(a)(6).

                                                    A TRUE BILL.

Dated: October 21, 2020                             /s/ Foreperson
                                                    FOREPERSON


 /s/ Ryan J. Huschka, # 23840, for
 STEPHEN R. MCALLISTER
 United States Attorney

 Robert J. Dole Courthouse
 500 State Avenue, Suite 360
 Kansas City, Kansas 66101
 Phone: 913-551-6730
 Fax: 913-551-6541
 Stephen.McAllister@usdoj.gov
 Kansas Sup. Ct. No. 15845
(It is requested that trial of the above-captioned case be held in Kansas City,
Kansas.)

                                            3
   Case 2:20-cr-20066-DDC-JPO Document 1 Filed 10/21/20 Page 4 of 4




                              PENALTIES:

• A term of imprisonment not to exceed ten (10) years.

• A fine not to exceed $250,000.

• A term of supervised release not to exceed three (3) years.

• A mandatory special assessment of $100.

• Forfeiture allegation.




                                     4
